DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed March 15, 2022.  Claims 1, 3 and 10-19 are amended.  Claims 1-20 are pending.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Kalsbeek (US 5,180,220).
Examiner note: Examiner submits that the adjustment mechanism 24 has a height dimension (i.e., the height dimension being in the direction parallel to the movement of the second jaw with respect to the first jaw) that is greater than its width dimension (i.e., the width dimension being in the direction perpendicular to the movement of the second jaw with respect to the first jaw), thus the adjustment mechanism can be considered to be oriented “substantially parallel” with a direction of movement of the second jaw with respect to the first jaw; see at least Figures 3-4); and a coupler (at least hollow interior of first jaw 20 that receives and secures arm 11) connected with at least one of the first jaw and the second jaw, the coupler configured to facilitate attachment of the universal clamp to a structure (at least structure 11,14) (see at least Figures 1-5 and column 2, line 59 through column 3, line 65).
Regarding claim 3, the guide 21,23 in Van Kalsbeek has one of a key or a slot 23 geometry (see at least Figure 3).
Regarding claim 4, the adjustment mechanism in Van Kalsbeek comprises a single screw (see at least Figures 3-4 and column 3, lines 43-53).  

Regarding claim 7, the coupler in Van Kalsbeek allows multi-axis adjustment of the structure relative to the universal clamp (see at least Figure 1 and column 3, lines 1-20).  
Regarding claim 8, the clamp in Van Kalsbeek further comprises a securing element to secure the structure relative to the universal clamp (see at least Figures 2-4 and surrounding structure of 20 which secures distal end 17, additionally see “suitable mounting means” described in column 3, lines 5-6).
Regarding claim 9, the at least one of the first jaw and the second jaw in Van Kalsbeek is oriented perpendicular to the guide 21 (see at least Figures 2-4).  
Regarding claim 18, Van Kalsbeek discloses a method comprising: forming a first jaw 22 having a first clamping face 25; forming a second jaw (at least 27) having a second clamping face 26; disposing a guide 21 to position the first jaw relative to the second jaw and allow the first jaw 22 to move relative to the second jaw, the first clamping face oriented to face the second clamping face; aligning an adjustment mechanism (24 and threaded screw/shaft that receives 24) to adjust and secure the first jaw relative to the second jaw, where the adjustment mechanism is oriented substantially parallel with a direction of movement of the second jaw 22 with respect to the first jaw 20 (Examiner note: Examiner submits that the adjustment mechanism 24 has a height dimension (i.e., the height dimension being in the direction parallel to the movement of the second jaw with respect to the first jaw) that is greater than its width 
Regarding claim 19, connecting the structure 11,14 to the universal clamp in Van Kalsbeek comprises adjustably attaching a mirror light 14 to the coupler (see at least Figures 1-5; Examiner reads light 14 to be a mirror light in that it is inherently capable of lighting a mirror when clamped to frame of mirror).
Regarding claim 20, the method in Van Kalsbeek further comprises adjusting a securing element to secure the structure relative to the universal clamp (see “suitable mounting means” described in column 3, lines 5-6 which allow arm 11 to be secured and adjusted).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Van Kalsbeek (US 5,180,220) in view of Hegedus (US 5,664,875).
Regarding claim 2, Van Kalsbeek does not specifically teach that at least one of the first clamping face and the second clamping face have a concave geometry.  However forming clamping faces to have a concave geometry is common in the art and taught in Hegedus (see Hegedus, at least Figure 3 and column 3, lines 10-20; face 36 has concavities to prevent slipping).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to form at least one of the first and second clamping faces in Van Kalsbeek to have a concave geometry as taught by Hegedus in order to provide a more secure attachment surface and prevent slipping.  
Regarding claim 5, Van Kalsbeek does not specifically teach that the adjustment mechanism (34 and threaded screw that receives 34) comprise two parallel screws.  However adjustment mechanisms comprising two parallel screws are common in the art and taught in Hegedus (see Hegedus, at least Figures 2 and 6, wing nut screw bolts 38).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide two parallel screws in Van Kalsbeek as the adjustment mechanism as taught by Hegedus for additional frictional engagement and securing of the clamp to a surface, and since it has been that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04(VI)(B)).  


Allowable Subject Matter
Claims 10-17 are allowed.

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.  Regarding claims 1 and 18, Examiner respectfully disagrees with Applicant’s submission that the adjustment mechanism 24 in Van Kalsbeek cannot be considered to be oriented “substantially parallel” with a direction of movement of the second jaw with respect to the first jaw.  As set forth in the rejections above, Examiner submits that the adjustment mechanism 24 has a height dimension (i.e., the height dimension being in the direction parallel to the movement of the second jaw with respect to the first jaw) that is greater than its width dimension (i.e., the width dimension being in the direction perpendicular to the movement of the second jaw with respect to the first jaw), thus the adjustment mechanism can be considered to be oriented “substantially parallel” with a direction of movement of the second jaw with respect to the first jaw, see at least Figures 3-4.  Accordingly, the rejections are maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875